Stevens, J.
(specially concurring).
It is expressly held in the opinion that: “Under the rules of pleading and practice a defendant who has filed the plea of general issue accepts the venue, and will not be allowed, especially after a year’s time, as in this case, to withdraw the plea and make application for a change of venue, which he had waived.”
The latter portion of section 707, Code of 1906 (section 486, Hemingway’s Code), expressly provides: “If a citizen resident in this state shall be sued in any action, not local, out of the county of his household and residence, the venue shall be changed, on his application, to the county of his household and residence.”
I do not think it necessary in this case to decide that a plea of general issue waives a right of a citizen resident to apply for a change of venue when he, as the sole defendant, has been sued in an action not local out of the county of his household and residence. There may be a difference between the technical plea to the jurisdiction which under well-known rules of pleading must be filed before a plea to the merits and an application under this statute for a mere change of venue. On this point I express no opinion. But Mr. Pettey was not the sole defendant in this action, and the court had *269jurisdiction by reason of tlie fact that one of the defendants was domiciled in and could lawfully be sued in Sunflower county. On this, the second reason given by the court for sustaining the jurisdiction of the trial court, and on all other points discussed in the opinion, I fully concur.